JUDGMENT

BARZILAY, Judge:
Upon consideration of Defendant U.S. Department of Commerce’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand filed on February 20, 2009, the court’s opinion in this action on December 29, 2008, and all other papers filed and proceedings conducted in this civil action, it is hereby:
ORDERED that Commerce’s use of zeroing to recalculate Plaintiff Corus Staal’s (“Corus”) dumping margin during the subject administrative review is AFFIRMED; and it is further
ORDERED that Commerce’s instructions to U.S. Customs and Border Protection (“Customs”) to levy antidumping duties on entries of the subject merchandise made by Corus during the fourth administrative review is AFFIRMED; and it is further
ORDERED that Commerce’s Final Results of Redetermination Pursuant to Court Remand concerning the issue of duty absorption is AFFIRMED.